Name: Commission Regulation (EEC) No 3616/92 of 15 December 1992 adopting conversion measures for tobacco of the varieties Mavra, Tsebelia, Forchheimer Havanna II c and hybrids of Geudertheimer
 Type: Regulation
 Subject Matter: economic policy;  plant product;  agricultural structures and production
 Date Published: nan

 16. 12. 92 Official Journal of the European Communities No L 367/ 13 COMMISSION REGULATION (EEC) No 3616/92 of 15 December 1992 adopting conversion measures for tobacco of the varieties Mavra, Tsebelia, Forchheimer Havanna II c and hybrids of Geudertheimer Whereas the inclusion in the conversion programme as a matter of course of producers whose areas fall within a former production zone no longer recognized under Commission Regulation (EEC) No 3478/92 of 1 December 1992 laying down detailed rules for the application of the premium system for raw tobacco (*) will make it easier for Member States to apply a policy encou ­ raging quality ; Whereas the quantities which may be converted to other varieties of tobacco should be defined taking account of the ratio of the aid for conversion to other varieties of tobacco to the aid for conversion to crops other than tobacco ; whereas conversion to crops other than tobacco should, where appropriate, be encouraged ; Whereas the agricultural conversion rate to be applied for the conversion of aid into national currency must be the same for all recipients and must be fixed so that it corres ­ ponds to the rate applicable at the beginning of the marketing period for the harvest ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organization of the market in raw tobacco ('), and in particular Article 14 thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agriculture policy (2), as last amended by Regula ­ tion (EEC) No 2205/90 (3), and in particular Article 5 (3) thereof, Whereas the programme for the conversion of the varie ­ ties Mavra, Tsebelia, Forchheimer, Havanna II c and hybrids of Geudertheimer to other varieites of tobacco or to agricultural crops othe than tobacco must enable the quantities of such tobacco produced within the frame ­ work of the maximum guaranteed quantities to be reduced to the level of the specific guarantee thresholds fixed from the 1 993 harvest ; Whereas concersion to other varieties of tobacco may take place within the limit of the quotas available and in respect of quantities resulting in expenditure correspon ­ ding to conversion to crops other than tobacco ; Whereas those qualifying under conversion measures must definitively forego their right to produce any of the varieties of tobacco in question which are eligible for a premium and must undertake to grow other varieties of tobacco or agricultural products other than tobacco ; whereas the quotas thus freed remain available for other producers within the limit of the specific guarantee thre ­ shold for the Member State in accordance with Commis ­ sion Regulation (EEC) No 3477/92 of 1 December 1992 laying down detailed rules for the application of the raw tobacco quota system for the 1993 and 1994 harvests (4) ; Whereas the aid for conversion to crops other than tobacco should be fixed at the level which producers could expecto to receive if they continued to produce the variety in question in order to make it easier for them to make the necessary investments and progressively utilize that land for the new crop ; whereas the aid must be reduced in the case of producers continuing to produce tobacco qualifying for the Community premium ; HAS ADOPTED THIS REGULATION : Article 1 The conversion programme provided for in Article 14 of Regulation (EEC) No 2075/92 shall relate to a quantity equivalent to 11 500 tonnes of Mavra and Tsebelia and 5 800 tonnes of Forchheimer Havann II c and hybrids of Geudertheimer converted to agricultural crops other than tobacco. Article 2 1 . The conversion programme shall be open to produ ­ cers who :  have obtained, pursuant to Regulation (EEC) No 3477/92, quota or cultivation certificates valid for the 1993 harvest, based on their production in 1989, 1990 and 1991 of one of the varieties referred to in Article 1 ,  forego the full quantity covered by the quota or culti ­ vation certificate and their corresponding rights in the future ,(') OJ No L 215, 30. 7. 1992, p. 70. 0 OJ No L 164, 24. 6. 1985, p. 1 . (3) OJ No L 201 ,. 31 . 7. 1990, p. 9. 0 OJ No L 351 , 2. 12. 1992, p. 11 . 0 OJ No L 351 , 2 . 12. 1992, p. 17. No L 367/14 Official Journal of the European Communities 16. 12. 92  undertake to grow other agricultural crops or tobacco varieties belonging to another group of varieties on the area in question. 2. Producers may undertake to produce other varieties of tobacco only in so far as they have obtained quota or cultivation certificates for the group of varieties in ques ­ tion. 3 . The quantities freed pursuant to the first paragraph by producers undertaking to convert their production shall be distributed among other producers in accordance with Regulation (EEC) No 3477/92. Article 3 1 . Producers who take part in the programme of conversion to agricultural crops other than tobacco shall receive, for the 1993, 1994 and 1995 harvests, conversion aid of ECU 2 per kilogram of tobacco in respect of which they forego their quota or cultivation certificate, pursuant to Regulation (EEC) No 3477/92. 2. Where a producer undertakes to convert to other varieties of tobacco, the conversion aid shall amount to ECU 0,8 per kilogram for the 1993, 1994 and 1995 harvests. Article 4 Member States may include in the programme of conver ­ sion to crops other than tobacco producers growing the varieties referred to in Article 1 on areas situated in a former production area which the Member State has decided no longer to recognize in accordance with Article 1 of Regulation (EEC) No 3478/92. In such cases, the aid shall be paid for the quantity corresponding to the quota or cultivation certificate to which the producer would have been entitled if his land had not been excluded from the production area in question. Article 5 1 . For the purposes of determining the maximum quantities which may be the subject of the conversion programme, 1 kilogram of tobacco converted to crops other than tobacco shall be equal to 2,5 kilogram of tobacco converted to other varieties of tobacco. 2. If requests for conversion exceed the available quan ­ tities, Member States shall give priority to requests for conversion to crops other than tobacco. Within each cate ­ gory of producers, Member States shall take account, in particular, of the need to encourage the production of tobacco which is more in line with market requirements. Article 6 1 . The conversion aid shall be paid not later than 30 September of the year of harvesting. 2. The agricultural rate to be applied for conversion into national currencies shall be that valid on 1 August of the year of harvesting. Article 7 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 1992. For the Commission Ray MAC SHARRY Member of the Commission